Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 7 partly recite “wherein original video data generated…is video data of a first view angle, the video data is video data of a second view angle…” (Emphasis added). It is unclear what the term “the video data” referred to with reference to “original video data” and “video data of a first view angle” previously defined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (US 10,277,813 B1).
Regarding claim 1, Thomas teaches a video sharing method comprising:	connecting a target user device (viewing device 106) to a relay user device (server 110/remote computing resource 108) on the basis of a first communication network (connecting a viewing device 106 to a server 110/remote computing resource 108 via network 112 and/or a wired network - see FIGs. 1a-b, col. 3, lines 21-44; col. 5, lines 30-32; col. 9, lines 21-31); and 
	5receiving, by the target user device, video data, which is generated through imaging by a video processing device (video capture device 102), in real time on the basis of the first communication network (receiving by the viewing device 106 video data such as video or still images generated by a video capture device 102 in real time via network 112 and/or the wired network -  see FIGs. 1a-b, col. 2, lines 28-30; col. 3, lines 18-53; col. 7, lines 52-55; col. 9, lines 21-31),
	wherein the video processing device and the relay user device are connected on the basis of a second communication network (connecting the video capture device 102 and server 110/remote computing resource 108 via network 112 and/or a wireless network, e.g., Wi-Fi  – see col. 13, lines 37-44; col. 9, lines 21-31).
	Regarding claim 153, Thomas teaches that wherein original video data generated through imaging by the video processing device is video data of a first view angle, the video data is video data of a second view angle, the first view angle is larger than the second view angle, and the second view angle is determined by the target user device (the video data is originally generated by video capture device 102 and then is processed to provide a 360˚ view of the stitched video data by the server/remote computing resource; and the viewing device displays a portion of the stitched video data or certain viewing angle adjusted by user, e.g., 45˚ or 90˚ of the stitched video data - see col. 3, lines 53-67; col. 7, lines 30-51; col. 15, lines 23-55; col. 16, lines 4-16; col. 27, lines 32-51).
	 Regarding claim 204, Thomas teaches that wherein the target user device generates video information, the video information includes output video view-angle information indicating 
	Regarding claim 5, see rejection of claim 1.
	Regarding claim 7, see rejection of claim 3.
	Regarding claim 8, see rejection of claim 4.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Thomas et al. (US 10,277,813 B1) in view of Tomita et al. (WO 2008018343 A1).
	Regarding claim 2, Thomas lacks to teach the features as claimed. However, Tomita teaches a system comprising a first communication established based on Internet protocol (IP) address information and port information of a device which are set by other device in accordance with port forwarding, and a second communication established based on a hotspot 
	Regarding claim 6, see rejection of claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szucs et al. (WO2019070353 A1) teaches wireless communications among electronic devices in a network environment and methods of providing and employing network assistance during uplink steaming. Lee et al. (KR20160082059 A) teaches an image providing apparatus for providing guide information when setting is made for an access point apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGOC K VU/Primary Examiner, Art Unit 2421